Citation Nr: 1546621	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO. 10-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for skin cancer, to include as due to herbicide exposure.

In his April 2010 substantive appeal the Veteran indicated he wanted a video hearing, but properly withdrew that request in September 2010. In a subsequent July 2013 substantive appeal, the Veteran requested an in-person hearing in Washington, D.C., but noted that he wanted a hearing without his presence. The Board notified the Veteran that for a hearing in which the representative alone presents argument to be granted, good cause must first be shown. See 38 C F R § 20.700. The Board then denied the request for failure to show good cause. Neither the Veteran nor his representative have since made further hearing requests or attempted to show good cause. Therefore, the Board finds there is no outstanding request for a hearing.

A January 2015 Board decision denied the Veteran's claim for service connection for skin cancer, to include as due to herbicide exposure. A September 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the Board denial. As such, the issue is again before the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has primarily alleged that his skin cancer is due to herbicide exposure. While there is no evidence that the Veteran was exposed to an herbicide agent for VA purposes, the evidence of record reflects that the Veteran was stationed at Camp Lejeune prior to 1987. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (revised November 29, 2011). 

The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases. However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.

While these issues are being studied, it will be assumed by VA that any given claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. at 6. While skin cancer is not among the fourteen diseases placed into the category of limited evidence of an association with exposure to the water contaminants, this list is not exclusive. Id. at 6, Appendix B. 

This assumed exposure to contaminated water constitutes an in-service event, injury or disease. As the Veteran has also generally alleged that his skin cancer is related to service and there is otherwise insufficient medical evidence to decide the claim, the Board finds that a VA examination addressing the nature and etiology of the Veteran's skin cancer is required, to include whether the skin cancer is due to exposure to contaminated water at Camp Lejeune.

Again, there is no evidence of record indicating that the Veteran was exposed to herbicides for VA purposes during service; however, as noted in the Joint Motion for Remand, on a broader scale the Veteran has alleged general exposure to chemicals during service, which raises the issues of whether the Veteran's skin cancer is directly related to such exposure. Thus, on remand the examiner must also address whether the Veteran's skin cancer is related to exposure to sprayed chemicals, other than recognized herbicide agents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Follow all current development procedures for claims associated with exposure to contaminated water at Camp Lejeune, such as development pursuant to VBA Fast Letter 11-03 (revised January 28, 2013) and VBA Training Letter 11-03 Revised (November 29, 2011), and including verification of the Veteran's period of service at Camp Lejeune and whether he lived in base housing.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin cancer. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin cancer is related to his active duty service, to include exposure to sprayed non-herbicide agent chemicals and exposure to contaminated water while serving at Camp Lejeune?

The underlying reasons for any conclusions reached must be discussed. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

Concerning the chemicals, the Veteran has alleged that he was exposed to sprayed chemicals during service, used to remove foliage at his base. The examiner should address whether the current skin cancer is causally related to this exposure to non-herbicide agent chemicals.
Regarding contaminated water, the water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These chemical compounds include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride. The Veteran has verified service at Camp Lejeune during that period, from 1987 to 1989.

The examiner is reminded that a medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




